Exhibit 32 Section4: EX-32 (SECTION ) CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. § 1350 In connection with the Quarterly Report on Form 10-Q for the period endedSeptember 30, 2012, (the “Form 10-Q”) of HomeTown Bankshares Corporation (the “Company”), we, Susan K. Still, Chief Executive Officer and Charles W. Maness, Jr., Chief Financial Officer of the Company, hereby certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (a) the Form 10-Q fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the periods presented in the Form 10-Q. Date: November 9, 2012 By: /s/ Susan K. Still Susan K. Still President and Chief Executive Officer Date: November 9, 2012 By: /s/ Charles W. Maness, Jr. Charles W. Maness, Jr. Executive Vice President Chief Financial Officer
